Go CO 4 ON NH BR Ow pp

BSR RRP NN NY DY Be eee eee LL
SNA M SH NF Soe A AaDEEaHROIS

 

 

Case 2:19-cv-00463-JLR Document 20 Filed 11/09/19 Page 1 of 4

District Judge James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

SEA SHEPHERD LEGAL,
Plaintiff,
v.
NATIONAL OCEANIC AND
ATMOSPHERIC ADMINISTRATION, et

al.,

Defendants.

 

Case No. C19-463 JLR

JOINT STATUS REPORT AND |
[RREPOSED] ORDER \\ phe
Noted for Consideration:

November 8, 2019

Plaintiff SEA SHEPHERD LEGAL (SSL”) filed the above-captioned lawsuit
under the Freedom of Information Act (“FOIA”) against Defendants NATIONAL
OCEANIC AND ATMOSPHERIC ADMINISTRATION (“NOAA”) and NATIONAL,

MARINE FISHERIES SERVICES (“NMEFS”

), seeking disclosure of certain documents.

On October 11, 2019, the Court granted the parties’ stipulated motion to stay the

dispositive briefing schedule. Dkt. No. 19. Defendants began processing additional

documents. in response to Plaintiff?s FOIA requests at issue in this case, as well as —

Plaintiff’s supplemental FOIA request in a related case pending before the Court. Sea
Shepherd Legal v. NOAA, et al. 19-cv-1485-JLR.

JOINT STATUS REPORT AND [PROPOSED] ORDER
C19-463 JLR - 1

UNITED STATES ATTORNEY

700 STEWART STRHET, SUITE 5220

* SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo YN ODO OH FSF WH BF

NM NM NN 8 BOD ROR ee i ee

 

 

Case 2:19-cv-00463-JLR Document 20 Filed 11/08/19 Page 2 of 4

Since the Court granted the parties’ stipulated motion, Defendants have conducted
a search of potentially responsive records between December 21, 2018 and March 18,
2019 (“Gap Documents”). On November 4, 2019, Defendants fully released 191 Gap
Documents. Defendants are currently processing approximately 300 Gap Documents and
anticipate a release on or about November 19, 2019. This production will constitute the
final release of Gap Documents. Defendants will then process documents responsive to
Plaintiff?s FOIA requests for the period that runs to October 9, 2019.

The parties believe that responding to the supplemental FOIA request, with the
inclusion of the gap period, may lead to the resolution of both this case and the related
case without the need for additional judicial intervention.

Accordingly, for good cause as described above, the parties respectfully request

that the Court allow the parties to file a status report on or before January 7, 2019.

Dated this 8th day of November 2019.
Respectfully submitted,

s/ Brett W. Sommermeyer
BRETT W. SOMMERMEYER, WSBA # 30003

Sf Catherine FE. Pruett
CATHERINE E. PRUETT, WA BAR # 35140

SEA SHEPHERD LEGAL

2226 Eastlake Avenue East, No. 108
Seattle, WA 98102

Phone: (206) 504-1600

Email: brett@seashepherdlegal.org
Email: catherine@seashepherdlegal.org

Attorneys for Plaintiff

JOINT STATUS REPORT AND [PROPOSED] ORDER UNITED STATES ATTORNEY
C19-463 JLR - 2 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo Gc “1 DA mH HB W WN

mM NN NY NY NNN Be Be Be eB ee ee eS
o ~~ mH wow SB RY KH KS OO wm OST ODN Or UU UD OO CU

 

 

Case 2:19-cv-00463-JLR Document 20 Filed 11/08/19 Page 3 of 4

s/___ Michelle R. Lambert

MICHELLE R. LAMBERT, NY # 4666657
Assistant United States Attorney

United States Attorney’s Office

1201 Pacific Avenue, Suite 700

Tacoma, Washington 98402

Phone: 253-428-3824

Email: michelle.lambert@usdoj.gov

Attorneys for Defendants

JOINT STATUS REPORT AND [PROPOSED] ORDER. UNITED STATES ATTORNEY
€19-463 JLR -3 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo co “A BW vA FW YY

Case 2:19-cv-00463-JLR Document 20 Filed 11/08/19 Page 4 of 4

ORDER

Having reviewed the parties’ stipulated motion, the Court finds good cause shown
for the parties to continue working towards a resolution of this matte The parties shall

submit a joint status report to the Court on or before January 7, 20 =

bn
Dated this “4 day of November 2019.

JAMES 1. ROBART
United Sthtes District Judge

 

12
13
i4
15
16
17
18
19
20
21
22
23
24
25

26
27
28

 

 

JOINT STATUS REPORT AND [PROPOSED] ORDER UNITED STATES ATTORNEY
C19-463 ILR - 4 4100 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 9810]
(206) 553-7970
